 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.11.RespondentLocal 34has not engaged in any unfair labor practices as allegedin the complaint in Cases Nos. 18-CE-4 and 18-CE-6.[Recommended Order omitted from publication.]United Association Pipe Fitters Local Union No. 539 and UnitedAssociation Plumbers & Gasfitters Local Union No. 15,1 bothaffiliated with the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOand Mechanical Contrac-tors Association of Minneapolis,Inc 2et al. andAmericanBoiler Manufacturers Association 3United Association Pipe Fitters Local Union No. 539, affiliatedwith the United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIO (Lamb Plumbing & Heating Co.,et al.)andAmerican Boiler Manufacturers Association.Cases Nos.18-CE-5 and 18-CC-144.August 5,1965DECISION AND ORDEROn July 14, 1964, Trial Examiner Reeves R. Hilton issued his Deci-sion in the above-entitled proceeding, finding that Respondent, LocalUnion No. 539, Local Union No. 15, and the Contractors Associationand its Member-Contractors, had engaged in and were engaging incertain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.He also found that Local UnionNo. 539, Local Union No. 15, and Respondent Burniece's, Inc., a mem-ber of the Contractors Association, had not engaged in certain allegedunfair labor practices, and recommended that the complaint be dis-missed with respect thereto.Thereafter, the Respondent Unions andthe Charging Party filed exceptions to the Trial Examiner's Decisionand supporting briefs, and the Charging Party filed a brief in answerto the Respondent Unions' exceptions.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicalerror was committed.The rulings are hereby affirmed.The Boardhas considered the entire record in these cases, including the TrialiHerein referred to respectively as Local Union No. 539 and Local Union No. 15.zHerein referred to as the Contractors Association.SHerein referredto as the Charging Party154 NLRB No. 11. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.315Examiner's Decision, the exceptions, and the briefs,' and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examineronly to the extent consistent herewith.7.As the Trial Examiner found, the 1963 collective-bargainingagreements, to which Local Union No. 539, Local Union No. 15, andthe Contractors Association and its Member-Contractors were parties,provided in article XX, section 1, referred to as the fair standardsclause, that "The employer agrees not to sublet or contract out anywork covered herein unless the contractor to whom the work is subletis in agreement with a Union affiliated with the United Association."The Respondent Unions, in effect, conceded that.this clause was viola-tive of Section 8(e) of the National Labor Relations Act, as amended,but announced at the opening of the hearing that the parties hadagreed to a new and lawful subcontracting clause, which they urge hasrendered this issue moot.The Trial Examiner found, however, andwe agree, that the inclusion of the original fair standards clause inthe agreement constituted a violation of Section 8(e), and that theamendment, subsequent to the issuance of the complaint, did not mootthis issue.We shall, accordingly, issue an appropriate order to remedythis violation.2.We also agree with the Trial Examiner that the General Counselhas not established that Local Union No. 539 threatened, restrained,or coerced Burniece's, Inc., in violation of Section 8(b) (4) (ii) (A)or (B) ; or that the Respondent Unions and Burniece's, Inc., enteredinto any agreement with each other which was violative of Section8 (e) of the Act.3.The Trial Examiner found that: (a) Local Union No. 539 andthe Contractors Association and its Member-Contractors, in the courseof conduct occurring at the Tonka Toys, Midwest Oil, and Pure Foodconstruction projects, interpreted, construed, and applied article XIX,section 2, of their 1963 agreement, referred to as the fabrication clause,in a manner violative of Section 8(e), and (b) Local Union No. 539violated Section 8(b) (4) (i), (ii) (A) and (B) in the course of thisconduct.For the reasons set forth below, we do not agree with thesefindings.A. The alleged violations of Section 8 (e)So-called "packaged" boilers, i.e., boilers with the trim pipingattached at the factory, were being installed in the Minneapolis areain steadily increasing numbers, resulting in a considerable decreasein the amount of work involved in installing such trim piping at thejobsite, which had previously been available to members of Local Union4The request of the Respondent Unions and the Charging Party for oral argument be-fore the Board is hereby denied as the record, including the exceptions and briefs, ade-quately presents the issues and the positions of the parties. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 539.The Union had therefore sought, and finally obtained in its1963 collective-bargaining agreement with the Contractors Associationand other mechanical-contractors in the area, a fabrication clausewhich provided, in substance, that, "As it primary working condition,"trim piping "shall be fabricated on the jobsite or in the shop of theemployer signatory hereto by employees covered by this agreement."No issue has been raised in this proceeding that entering into thisclause constituted a violation of Section 8(e) of the Act.5The issuehere involved is whether the parties in question subsequently enteredinto new agreements construing, interpreting, or applying this fabrica-tion clause in a manner prohibited by Section 8(e). It is clear thatwhen representatives of Local Union No. 539 learned that packagedboilers had been ordered for installation at the projects here involved,they protested that this was contrary to the fabrication clause, andrequested or demanded that the trim pipe be removed from the pack-aged boilers which had been ordered.The evidence shows, however,that the contractors at these projects did not agree to the Union'srequests or demands,6 and that the packaged boilers were installed atall three projects as delivered without any delay.We find, therefore,that no agreements to remove piping were reached, and, accordingly,that the conduct in question did not constitute the entering into of newagreements within the meaning of Section 8 (e) of the Act.75We find no merit in the contentionof the Charging Party thatthe Board should findthe fabrication clauseperse violative of Section8(e).As the TrialExaminerfound, andas acknowledged in the brief of theCharging Party,the General Counsel did not allegein the complaint,nor urge at the hearing,thatexecutionof thisclause,in itself, con-stituted a violation of Section8(e), even though therewas no 10(b)bar to such anallegation.SeeUnited Association Pipe Fitters Local UnionNo.455,et al (Ameri-canBoilerManufacturersAssociation),154NLRB 285,issuedsimultaneouslyherewith,in which the Board found no merit in a similar contention raised by the sameCharging Party6 The record does not support the Trial Examiner's statement,in his discussion of theTonka Toys incident,that, at a meeting of the committee which negotiated the fabricationclause,"representatives of Local 539 and ContractorsAssociationinterpreted,construed,and applied the fabrication clause as requiring the removal of at least some items fromthe packaged boiler before it could be installed";nor does the recordshow that LocalUnion No.539 made any demand of that nature at this meetingWe therefore do notadopt this finding of the Trial Examiner.7Cases such asDan McKinneyCo.,137 NLRB 649, andDistrict No 9, InternationalAssociation of Machinists,AFL-CIO (CTreater St. Louis Automotive Trimmers and Up-holsterers Association,Inc.),134 NLRB 1354, are inapposite because in those cases theBoard,Members Fanning and Brown dissenting,found that the conduct of the respond-ents involved constituted a re-entering into of certain contracts which wereviolative ofSection 8(e).Here,the General Counsel has not alleged that the fabrication clause isunlawful or that the conduct of the Respondents constituted a re-entering into of suchclauses.The theory of the complaint is that,by their conduct in construing, interpret-ing, and applying the fabrication clause,the Respondents have entered into new agree-ments, which new agreements differ in substance from the fabrication clause and con-travene Section 8(e).As the facts disclose that the Respondent Association and/oritsmembers did not comply with the Respondent Union's requests or demandsthat thepiping be removed from the boilers before installation,we, perforce,find that there wasno entering into of new agreements within the meaning of 8(e) and, therefore,no viola-tions of that section ofthe Act. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.317B. The alleged violations of Section 8(b) (4) (i),(ii) (A) and (B)1.The Midwest Oil Company incidentAbout August 2, 1963, Midwest Oil Company had purchased apackaged boiler from Bros, Incorporated, a boiler manufacturer, whichengaged Bjorkman Bros. Company, a member of the Contractors Asso-ciation, to install the boiler at the Midwest building project.AboutOctober 9, a Local Union No. 539 representative, Tufte, came to thejobsite and told Brask and Doyle, Bjorkman employees who were mem-bers of the Union, that the collective-bargaining agreement requiredthat trim piping "was to be done in the field." Later that day, Brasktold Nygren, the Bros salesman who had sold the boiler to MidwestOil, that Tufte had been at the jobsite, and that "if the boiler came outpiped up with the trim on it, that the job would be stopped."Acouple of days later, Doyle told Nygren to "be sure the trine isn't onthe boiler when you send it over there ... it will save you a lot oftrouble if it comes in like it should." 8The packaged boiler was deliv-ered on November 11, with the trim piping attached as ordered, andwas installed by employees of Bjorkman without any delay.The Trial Examiner found that Tufte induced and encouragedBrask and Doyle, individuals employed by Bjorkman, to engage in astrike against, or refusal to perform services for, Bjorkman, withobjects proscribed by Section 8(b) (4) (A) and (B).As shown above,however, Tufte told Brask and Doyle only that the trim piping "wasto be done in the field." That statement clearly did not constituteinducement or encouragement to strike or refuse to perform serviceswithin the meaning of subsection (i) of Section 8(b) (4).Nor can weinfer, as the Trial Examiner did, that Tufte "intended" Brask andDoyle to tell Nygren, an employee of the boiler manufacturer, thatthere would be trouble or that the job would be stopped if the boilerwere delivered with the trim piping attached, solely from the fact thatthey subsequently made such statements to Nygren.Therefore, asBrask and Doyle, although members, were not officers or agents ofLocal Union No. 539, and as there is no evidence that they were in-structed by Tufte to warn Nygren as they did, we find that Local8Nygren testifiedthat,on October 12, he received a telephone call from a person whoidentified himself as Tufte andwho stated that if the boilerwere deliveredto the jobalready piped he would stop the job.Tufte denied making any suchcall,and Nygrenadmitted that he had never before heardTufte's voiceand bad no way of knowing it washeIn these circumstances,we do not adoptthe TrialExaminer's finding that Tuftemade this telephonecall to Nygren. 31SDECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion No. 539 is not responsible for their statements to Nygren s Inthese circumstances,we conclude that the record does not establishthat any violation of the Act occurred at this project.2.The Pure Food and Drug building incidentParagonHeating & Plumbing Company, a Missouri corporationwhich was engaged to do plumbing work on the Pure Food and Drugbuilding in August 1963 ordered a packaged boiler from Orr & Sem-bower through Blesi-Evans Company, its area agent.As Paragonwas an out-of-State firm and did not have the required State andmunicipal licensesto install the boiler, it engaged Loosen Plumbing &Heating Company, a member of the Contractors Association, to con-nect the steampiping.The boiler was delivered to the jobsite on orabout October 31.On the same day or the next day, Seals, a businessrepresentativeof Local Union No. 539, approached Kitchen, Paragon'ssuperintendent on this project, and told him that the boiler did notconform with the requirements of the fabrication clause, that Paragon"would probably be taking the piping off and replacing it with his[Local Union No. 539] members," and that "the boiler manufacturershad been stealing the work of the pipe fitters right along on this typeof thing."Union Representative Tufte also told Blesi and Evans,officers ofBlesi-Evans Company, that the boiler at the Pure Food andDrug site was in violation of the local agreement and certain pipinghad to be removed; that "there couldn't be any more packaged boilersas such," citing an instance where a packaged boiler had to be "tornapart"; and that Blesi-Evans was not the only one "being penalizedfor sellingpackaged boilers."The packaged boiler was thereafterinstalled by Loosen Company's employees without any disassembly ordelay.The Trial Examiner found that Union Representative Seals threat-ened, restrained, and coerced Paragon, through Kitchen, with objec-tives proscribed by Section 8 (b) (4) (A) and (B). The Trial Examinerreasonedthat Seals' statement to Kitchen, at the jobsite, constituted athreat that the boiler would not be installed unless the trim items weredisassembled and then reassembled by members of the Union, and thatTufte fully supported Seals' threat in his subsequent statements toBlesi andEvans that the trim piping would have to be removed. Thefl It is well established that a union is not responsible for the actions of a membersolely becauseof hismembership.SeeN L.R.B. v CementMasons LocalNo. 555, Opera-tivePlasterers and Cement Masons International,AFL (Anderson-West}all Co ),225F. 2d 168, 173 (C.A.9) ; DaughertyCompany,Inc,147 NLRB 1295.We note that the1963 agreement does not provide that employees representedby the Unionmay refuse toinstall packaged boilers,no union rulesto that effectare in evidence,and no pattern ofsuch conductby the Unionhas been shown.Cf.Local 1016,United Brotherhood of Car-penters it Joiners of America,AFL-CIO, etc. (Booher LumberGo , Inc.),117 NLRB 1739,enfd. 273 F.2d 686(C.A.2) ; District Council of Painters#48 et al. [Hamilton Mate-rials, Inc ](Golding it Jones,Inc.),144 NLRB 1523. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.319facts fail to establish, however, that Seals made any direct threat toParagon in his conversation with Kitchen or that Tufte made anythreats in his remarks to Blesi and Evans.Nor is there any evidencefrom which it can be inferred that the statements made were intendedas or amounted to threats.10Accordingly, we find that the record doesnot establish that Local Union No. 539 threatened, coerced, or re-strained any person within the meaning of subsection (ii) of Section8(b) (4), or that any violation of the Act occurred, in the course ofthis incident.3.The Tonka Toys incidentLamb Plumbing &, Heating Company, a member of the ContractorsAssociation and a party to the 1963 agreement with Local Union No.539, ordered from Cleaver-Brooks Company, through its area agentHeinen Company, a packaged boiler to be installed on the Tonka Toysbuilding project.The boiler wss delivered about October 1, 1963.Union Representative Tufte, on or about that date, went to the jobsite,where he spoke to Harper, Lamb Company's supervisor, in the presenceof Lantto, its foreman and a member of the Union. Tufte stated, ineffect, that certain items would have to be removed from the boilerbefore it could be installed, and asked Harper whether he had a copyof the Union's agreement.When Harper said he did not, Tufte pointedout the items to be removed and then reinstalled by members of LocalUnion No. 539, and stated that, if this were not done, he would haveto pull his men off the j ob. Tufte also told the Heinen Company presi-dent that certain piping on the boiler at the Tonka Toys project wouldhave to be removed and reattached, and that "all manufacturers of thisequipment or representatives of equipment coming in, would have tocomply with this [fabrication) clause."He later told the Lamb Com-pany president that "this trim piping was something that we hadthreshed over in regards to our contract when we negotiated it and wewere wondering as to how long it was going to be before we were goingto be entitled to do this type of work.11 The boiler was installed byemployees of Lamb Company, without any delay or disassembly.The Trial Examiner found, in substance, that the Respondent Union,by Tufte's remarks to Harper, threatened, coerced, and restrainedLamb Company with an object of forcing Lamb Company to ceasehandling products of, or to cease doing business with, Cleaver-Brooks,Heinen Company, and Tonka Toys, in violation of Section 8(b) (4)(ii) (B), and of forcing Lamb Company to enter into an agreementprohibited by Section 8(e) in violation of Section 8(b) (4) (ii) (A)."ElectricalWorkers UnionLocal38,International Brotherhood of ElectricalWork-ers, AFL-CIO (HoertzElectric MaintenanceCo.),138 NLRB 160, 162."As set forthin footnote 6 above,the record doesnot show thatthe Union madeany unlawfuldemands, during a discussionof this project, on themembersof the com-mittee which negotiated the fabrication clause. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner also found that Tufte violated Section 8(b) (4)(i) (A) and (B) by making such remarks to Harper in the presence ofLantto, an individual employed by Lamb Company.We agree that Tufte's statement to Harper, in the presence of Lantto.that certain items would have to be removed from the boiler beforeit could be installed and that, if they were not removed, he would pullhis men off the job, constituted coercion of Lamb Company and induce-ment of Lantto within the meaning of subsections (i) and (ii) of Sec-tion 8 (b) (4), but we find, contrary to the Trial Examiner, that Tufte'sconduct was not for an object proscribed by the Act. It is clear thatTufte's sole object in the course of this incident was to implement thefabrication clause at the Tonka project by securing the assignment oftrim piping work to Lamb Company's own employees. As Lamb Com-pany was a member of the Contractors Association and a signatoryto the 1963 agreement, its employees were in the Association unit rep-resented by Local Union No. 539. It is apparent that the Union's aim,by the conduct here in issue, was to preserve, obtain, or reacquire foremployees in this unit work which they had historically performed atthe jobsite, and to prevent the assignment of such work to employeesoutside the unit.As Lamb Company ordered the boiler, it had controlover the assignment of trim piping work and was in a position toeffect the result sought by the Union.We find, therefore, that the dis-pute was primary .12 In these circumstances, the evidence fails toestablish that the conduct of Local Union No. 539, in the course of theTonka Toys incident, was violative of the Act.13ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondents, United Association Pipe Fitters Local Union No. 539and United Association Plumbers & Gasfitters Local Union No. 15,12Members Fanning and Brown concur in this finding because, in their view, thefabrication clause is not concernedwith thenatureof theemployerswithwhom the mem-bers of the Respondent Association do business nor with the employment conditions ofother employers or employees.The provision guards against encroachments on the workof attaching piping and other external fittings to boilers to be installed by the installa-tion Contractor-Members of Respondent Association,and its purpose is plainly toregulatethe relations between such contractors and their employees and to protect a legitimateinterest of such employees by preserving their unit work. In these circumstances,neitherthe fact that the clause may be viewed as an attempt to reacquire work which the em-ployees had done at some earlier time nor the fact that its application and enforcementincidentally affects other employers is any basis for invalidating the clause.MetropolitansDistrict Council of Philadelphia and Vicinity of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, et al.(Charles B.Mahan,an Individual and NationalWoodwork Manufacturers Association),149 NLRB 646 Cf.Meat and Highway Drivers,etc.,LocalUnion No. 710,etc. (Wilson&Co., Inc., et al.),143 NLRB 1221,1228-1230,enforcement denied in pertinent part, 335 F.2d 709(C A D.C ).13Metropolitan District Council of Philadelphia and Vicinity of the United Brother-hood of Carpenters and Joiners of America,AFL-CIO, etal.(Charles B.Mahin, anindividual and National Woodwork Manufacturers Association),supra,footnote 12. UNITED ASSN.PIPE FITTERSLOCAL5 3 9, ETC.321both affiliated with the United Associationof Journeymen and Appren-tices of the Plumbing and Piping Fitting Industry of the UnitedStates and Canada, AFL-CIO, their officers, agents, and representa-tives, and Mechanical Contractors Association of Minneapolis, Inc.,its contractor-members, their officers, agents, successors, and assigns,shall :1.Cease and desist from maintaining, giving effect to, or enforcingthe provisions of article XX, section 1, fair standards clause, of their1963 agreements, whereby the employer agrees not to sublet or contractout any work covered by the agreementunlessthe contractor to whomthe work is sublet is in agreement with a union affiliated with theUnited Association.2.Take the following affirmative action which the Board finds nec-essary to effectuate the policies of the Act :(a)Local Union No. 539, Local Union No. 15, and Contractors Asso-ciation and its Member-Contractors shall post copies of the attachednotice marked "Appendix." 14 Copies of said notice, to be furnishedby theRegionalDirector for Region 18, shall, after being duly signedby authorized representatives of the Respondent Union and Contrac-tors Association, be posted by all the Respondents immediately uponreceipt thereof, in the manner set forth below, and be maintained byeach of them for 60 consecutive days thereafter.(b)Respondent Unions shall post copies of the notice at their busi-ness offices and meetinghalls, including all places where notices to theirmembers arecustomarily posted.Respondents Contractors Associa-tion and its Member-Contractors shall post copies of the notice at theirprincipaloffices, placesof business, and places where notices to theiremployeesare customarily posted.Reasonablesteps shall be taken bythe Respondents to insure that said notices are not altered, defaced, orcovered by any other material.(c)RespondentUnions and Respondent Contractors Associationshall forthwithmailcopies of said notices to the said Regional Direc-tor, aftersuch copies have been signed as provided above, for postingby the otherRespondents.(d)RespondentsUnions and Contractors Association shall notifythe RegionalDirector for Region 18, in writing, within 10 days fromthe date of this Order, what steps each has taken to comply herewith.IT IS FURTHER ORDERED thatthe complaint in Case No. 18-CC-144 bedismissedin its entirety, and the complaint in Case No. 18-CE-5 bedismissed insofar asits alleges unfair labor practices other than asfound by the Board.14 In the event that the Board'sOrder be enforced by a decree of a United States CouitofAppeals,the words"a Decree of the United States Court of Appeals,Enforcing anOrder" shall be substituted for the words"a Decision and Order".206-446-6 6-vol 154-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBERZAGORIA took no part in the consideration of the above Deci-sion and Order.APPENDIXNOTICE TO THE EMPLOYEES OF ALL MEMBERS OF MECHANICAL CONTRAC-TORSASSOCIATION OF MINNEAPOLIS, INC., AND ALL MEMBERS OFUNITED ASSOCIATION PIPE FITTERS LOCAL UNION No. 539 AND UNITEDASSOCIATION PLUMBERS & GAS FITTERS LOCAL UNION No. 15Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, give effect to, or enforce the provisionsof article XX, section I, fair standards clause, of our 1963 collec-tive-bargaining agreement, whereby the employer agrees not tosublet or contract out any work covered by the agreement unlessthe contractor to whom the work is sublet is in agreement with aunion affiliated with the United Association.MECHANICAL CONTRACTORS ASSOCIATION OF MINNE-APOLIS, INC. AND ITS MEMBER-CONTRACTORS,Dated----------------By-------------------------------------(Representative)(Title)UNITED ASSOCIATION PIPE FITTERS LOCAL UNION No. 539,AFFILIATED WITH THE UNITED ASSOCIATION OF JOUR-NEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)UNITED ASSOCIATION PLUMBERS & GASFITTERS LOCALUNION No. 15, AFFILIATED WITH THE UNITED ASSOCI-ATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees, or anyone affected by this notice, may communicatedirectly with the Board's Regional Office, 316 Federal Building, 110South Fourth Street, Minneapolis, Minnesota, Telephone No. 339-0112, Extension 2601, if they have any question concerning this noticeor compliance with its provisions. UNITED ASSN. PIPE FITTERS LOCAL539,ETC.323TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPursuant to charges, which were duly filed, and served, the General Counsel ofthe National Labor Relations Board, through the Regional Director for Region 18,issued a complaint in Case No. 18-CE-5, dated January 15, 1964, alleging theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(e) of the National Labor Relations Act, as amended (29 U.S.C.151, et seq.),herein called the Act.On the same date complaint was duly issued inCase No. 18-CC-144, alleging that the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8(b) (4) (i), (ii)(A) and (B) of the Act. On January 15, 1963, the Regional Director issued anorder consolidating the cases.The answers of the Respondents admit certain allega-tions of the complaints, but deny the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves R. HiltonatMinneapolis,Minnesota, on February 7 and 10, 1964.All parties were presentand represented by counsel and were afforded full opportunity to be heard, to intro-duce relevant evidence, to present oral argument, and to file briefs.About May 4,1964, I received briefs from counsel, which I have considered fully.The Charging Party, American Boiler Manufacturers Association is herein referredto as the American Association.Respondent United Association Pipe Fitters Local Union No. 539, and Respond-ent United Association Plumbers & Gasfitters Local No. 15, both affiliated with theabove-described International Union, are referred to as Local 539 and Local 15,respectively, or as the Respondent Unions.Respondent Mechanical Contractors Association of Minneapolis, Inc., is referredto as the Contractors Association.Prefatory StatementThe hearing in this case followed immediately the hearing held in Cases Nos.18-CE-4 and 6 and 18-CC-143,United Association of Pipe Fitters, Local UnionNo. 455, et al. (American Boiler Manufacturers Association),[154 NLRB 285],herein referred to asthe St. Paulcase.The same counsel appeared on behalf oftheir respective parties in both cases, with the exception that the St. Paul and Minne-apolis Contractors Associations were represented by different counsel.Since boththe cases follow the same general pattern, present the same basic legal issues, andinvolve the same charging party and boiler manufacturers, counsel stipulated thatcertain evidence adduced in theSt.Paulcase should become part of the record inthis case.On the basis of the entire record, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATIONS AND THEIR MEMBER COMPANIESPursuant to various stipulations of the parties and as found in the St.Paulcase:The American Association is a trade association representing, among others, 36companies who are engaged in the manufacture, fabrication, and sale of steam boilersand firing equipment.Orr & Sembower, Inc., and Cleaver-Brooks Company are members of AmericanAssociation and are engaged in the manufacture, fabrication, and sale of packagedboilers.Edward G. Reimer, director of personnel and labor relations, testified that Bros,Incorporated, is aMinnesota corporation and maintains its office and plant inMinneapolis,Minnesota, where it is engaged in the manufacture of boilers, roadbuilding machinery, and general steel fabrication. In the 12-month period endingNovember 6, 1963, the Company sold and delivered products valued in excess of$100,000 to customers outside the State of Minnesota, and in the same period itsout-of-State purchases for goods and materials exceeded $100,000.Respondent Contractors Association is a Minnesota corporation, having its prin-cipal office in Minneapolis, Minnesota, and is composed of some 72 contractors,herein named as Respondent Member-Contractors, who are located in the Minne-apolis area and are engaged in the business of installing plumbing, heating, andrelated mechanical equipment.Contractors Association was formed and has existedat all times material herein for the purpose,inter alia,of negotiating and bargainingwith the Respondent Unions as the collective-bargaining representatives of the 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of Respondent Member-ContractorsThe complaint alleges that Con-tractors Association and each of its members purchased materials and equipment intheir respective business operations from sources outside the State of Minnesota inamounts valued in excess of $50,000. The answer generally denies the jurisdictionalallegations.Counsel stipulated that Lamb Plumbing & Heating Company and Bjorkman Bros.Company are members of Contractors Association,) that they are mechanical con-tractors,that each annually purchases goods and materials valued in excess of $50,000from outside the State of Minnesota,and that each is engaged in commerce withinthe meaning of the Act.Counsel stipulated that Paragon Heating&Plumbing Company,a corporation,maintains its principal office and place of business at Kansas City, Missouri, whereit is engaged in the business of mechanical contractor engaged in the installation ofheating, plumbing,and related mechanical equipment,that it annually purchasesgoods and materials valued in excess of $100,000 from outside the State of Missouri,and that it is engaged in commerce within the meaning of the Act.Counsel stipulated that, as alleged in the complaints,Burniece's,Inc.,a corpora-tion,maintaining its office and place of business at Minneapolis,where it is engagedin business as a mechanical contractor,that it annually purchases goods and mate-rials valued in excess of $50,000 from outside the State of Minnesota,and that it isengaged in commerce within the meaning of the Act.Counsel stipulated that if the president of Midwest Oil Company testified, hewould vertify the data set forth in the General Counsel's commerce questionnaire,which discloses that the Company is a corporation,with offices in Minneapolis,Minnesota,where it is engaged in the sale and distribution of oils,gas, and greases,and in the year 1962 its sales to out-of-State customers exceeded$1million, and itsout-of-State purchases from March 1962 to March 1963 exceeded$1million.Likewise,counsel stipulated that if the vice president of Tonka Toys,Incorporatedtestified,he would verify the data set forth in his commerce questionnaire, whichshows that the Company is engaged in the manufacture and sale of toys at Mound,Minnesota,and in 1963 its out-of-State sales and purchases,respectively,exceeded$1 million.I find Contractors Association,itsMember-Contractors and each of the companiesdescribed above are employers within the meaning of Section 2(2) of the Act andare engaged in commerce within the meaning of Section 2(6) and(7) of the Act,and are persons within the meaning of Section 8(b)(4)(ii)thereof.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 539 and Local 15 are labor organizations as defined in Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The pleadingsThe complaint in Case No.18-CE-5 alleges,in substance,that about July 20,1963, the Respondents entered into a collective-bargaining agreement containing afabrication clause covering the installation of boilers at the jobsite,which they haveinterpreted,construed,and applied in such a manner as to constitute a violation ofSection 8(e) of the Act.The complaint further alleges that another clause in theagreement,whereby the employer agrees not to sublet or contract out any workcovered by the agreement unless the subcontractor is in agreement with an affiliatewith the United Association,violates Section 8(e) of the Act.The Respondents contend the foregoing clauses, which are not set forth fully inthe complaint,are not proscribed by Section 8(e).The Unions further assert theyare not involved in any present dispute concerning the fabrication clause, nor is itinvolved in any factual situation regarding the subcontracting clause.The complaint in Case No.18-CC-144 alleges,in brief, that commencing October1963, Local 539, through its agents,has induced and encouraged individuals employedby mechanical contractors to engage in a strike, or a refusal in the course of theiremployment to use, or otherwise handle or work on any goods,or to perform anyservices for their employer, and other persons engaged in commerce,an object1The name of Lamb Pumbing&Heating Company was inadvertently omitted fromthe list of Respondent member-Contractors in the complaint. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.325thereof being to force or require their employers to cease using, handling, or dealingin the products of, or doing business with other persons, including the boiler manu-facturers, and their representatives, and to force or require their employers and otherpersons to enter into agreements prohibited by Section 8(e) of the Act, in violationof Section 8(b) (4) (1) (A) and (B) thereof.The complaint also alleges that Local 539, through its agents, threatened, coerced,and restrained certain mechanical contractors and other persons, an object thereof,to cease using, handling, transporting, or otherwise dealing in the products of, or tocease doing business with, certain manufacturers of packaged boilers and their repre-sentatives, and to force or require said contractors and other persons to enter intoagreements prohibited by Section 8(e), in violation of Section 8(b) (4) (ii) (A) and(B) of the Act.B. BackgroundCounsel stipulated thatMax Funk, manager of American Association, wouldtestify the same as he did in theSt. Paulcase.-Counsel also stipulated that Fred Klein, president of Orr & Sembower, Inc., andHarold F. Holtz, vice president and general manager of Cleaver-Brooks Company,would testify to the same effect as they did in theSt.Paulcase, insofar as the manu-facture, fabrication, sale, and use of packaged boilers by their respective companiesis concerned.Counsel further stipulated that if a gas and heating inspector of the city of Minne-apolis testified, he would testify generally as to the Minneapolis area as TheodoreSchmitz testified regarding theSt. PaulareaHarold C. Tufte, business representative for Local 539, testified the jurisdictionof the local embraces about 7 counties, herein referred to as the Minneapolis area,and has some 700 members who are qualified, in varying numbers, as steamfitters,gasfitters and oil burner mechanicsTufte further stated that packaged boilers firstcame into the area around 1951 and the number gradually increased until about 1957they comprised about 10 percent of all boiler installations, and in 1963 they totaledfrom 60 to 70 percent of all boiler installations.The history of packaged boilers, including the description, development, fabrica-tion, sale, and use thereof, is generally the same as set forth and found in theSt. Paulcase.C. The agreement between Local 539 and Contractors AssociationRoy West, executive vice president of Contractors Association, testified contractnegotiations began about March 1, 1963, that oral agreement was reached aboutMay 9, effective as of May 13, and the parties signed an agreement about July 15.Tufte said contract negotiations began in March, and, at first, were conducted ona joint basis with representatives of the St. Paul and Minneapolis Contractors Asso-ciations and the four local unions participating therein.However, the parties, atsome unspecified time, discontinued that procedure, and theieafter separate nego-tiationswere held by the respective representatives of the two associations and thelocals.Tufte said Local 539 and Local 15 negotiated jointly with Minneapolis Con-tractors Association.Tufte stated the parties reached verbal agreement about May 9,that the final contract language was agreed upon around August 1, at which timeagreement was sent to the printers and the agreement signed about the middle ofSeptember.Concerning the bargaining procedures, West stated Contractors Association nego-tiated only with Local 539, and that Local 15 negotiated with Minneapolis Associationof Plumbing Contractors, a separate association, which is not a party to these pro-ceedings.Tufte testified Local 539 and Local 15 signed identical agreements withContractors Association. I do not consider West's statements as warranting a findingthat separate associations were involved in the final agreement.The complaint inCase No 18-CE-5 alleges the Respondent Unions and Contractors Associationexecuted the agreements, which the Respondent Unions admit in their answer.Theanswer of Contractois Association not only fails to deny this allegation, but tacitlyadmits its correctness. In any event Contractors Association makes no mention ofthis point in its brief.2 The stipulation reserved to union counsel the right to question the materiality andrelevancy of certain portions of Funk's testimony and included my rulings on objectionsand motion made by counsel in the course of his testimony 326DECISIONSOF NATIONALLABOR RELATIONS BOARDThe contract between Local 539 and Contractors Association, herein referred toas the agreement, is effective from May 13, 1963, to April 30, 1966, and containsthe following clauses, which are the subjects of the present controversy:Article XIX, Section 2.As a primary working condition, it is agreed that the following items andwork shall be fabricated on the job site or in the shop of the employer signatoryhereto by employees covered by this agreement:A. Piping that is not attached at the factory, is not lined or pickled, orisnot available as a standard fitting or can be bent or formed with port-able equipment.B.All piping beyond the flanges or fittings supplied by the manufacturerof the gas and oil burners on boilers; and boiler trim piping.C. All cutting, threading, welding and fabricating of pipe formations,such as mains, branches, stacks or risers for plumbing and piping systemsconsisting of materials which convey water, steam, waste, air vent, gasand oil.Article XX, Section 1.The Employer agrees not to sublet or contract out any work covered hereinunless the contractor to whom the work is sublet is in agreement with a Unionaffiliated with the United Association.The fabrication clause (section 2D) provides that authority to amend the list offabricated items is vested in the joint labor board, a committee composed of sixmembers, elected or appointed in equal numbers by Contractors Association andLocal 539.The joint labor board is also empowered (article XXII, section 2), toconstrue and apply the terms of the agreement, to investigate, hear, and determineany disputes arising under the agreement and to award damages for violation ofthe terms thereof.Tufte testified that Local 539 requested a fabrication clause during the contractnegotiations in 1959 and 1961, and although these negotiations resulted in agreementsbetween the parties, Contractors Association refused to accede to its demands for afabrication clause.Tufte further testified that approximately 100 mechanical contractors in the area,who are not members of Contractors Association, have signed the 1963 agreement.D. The application and enforcement of the agreement1.The Tonka Toys projectLawrence Heinen, president of the Heinen Company, manufacturer's representa-tive for Cleaver-Brooks Company for about 8 years, stated that in the latter part ofJune 1963, Heinen received an order from Lamb Plumbing & Heating Company fora 400-horsepower packaged boiler to be installed at the Tonka Toys Building.Theboiler was delivered to the jobsite about October 1.Ivan Harper, employed by the Lamb Company as engineer, expeditor, and super-visor said he was responsible for construction of the hot water heating system atthe Tonka Toys project which included the installation of a packaged boiler.Theboiler was delivered around October 1, and at that time Harper met Tufte at thejobsite.Tufte visited the job to discuss the ratio of apprentices to journeymenemployed on the job and Lamb's failure to pay full wages to the foreman.Appar-ently, these matters were adjusted in a satisfactory manner.Tufte then told Harper,in the presence of Foreman Leo Lantto, a member of Local 539, that certain itemswould have to be removed from the boiler before it could be installed. Tufte askedifHarper had a copy of the Local's agreement and when Harper said he did not,Tufte suggested they go down to the boilerroom and he would show him the itemsto be removed.The three of them thereupon went to the boilerroom where Tuftestated the gas train, the water column, and fuel oil preheater had to be removedand then reinstalled by Local 539 men who were qualified to do the work. Tuftedeclared "that if this equipment were not removed, that he would have to pull hismen off the job."Harper told Tufte he would have to discuss the matter with hissuperior.Seemingly, that ended the conversation.While none of Lamb's employeeswere working in the boilerroom, or on the boiler, Harper instructed the foremanto do nothing in this area until the matter had been straightened out.Harper thentelephoned Russell P. Hayes, president of the Lamb Company, to report his discus-sion with Tufte.Hayes told Harpei to do nothing until he contacted other parties.Hayes, who was also vice president of Contractors Association, did not testify at UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.327the hearing.However, West testified that sometime in October, Hayes telephonedhim to report there was some controversy regarding the installation of the boilerat Tonka Toys in that Tufte had stated certain items on the boiler had to be removedand reassembled at the jobsite.West did not give the conclusion of his conversationwith Hayes, but as a result thereof he made arrangements for a meeting with Tufteand two members of the negotiating committee, Cerne or Cerny and Kelly, whichwas held in West's office sometime within the following week.West professed apoor recollection of occurrences at the meeting and was evasive and elusive regard-ing the subject matters discussed as well as the discussions thereon.However, headmitted the group discussed the Tonka Toys job and, generally, "the interpretationof the fabrication clause."From West's reluctant account of the meeting it isevident that Tufte took the position that some items had to be removed from theboiler involved.West also admitted that the group talked about the burner, thecontrol train, the heat exchanger, and the water column but they were in disagree-ment as to items that should not be on the boiler. In any event the meeting endedinconclusively and without any final decision on the Tonka Toys job.West thenadvisedHayes that the meeting had been held but no definite decision had beenreached on this project.Heinen, at Tufte's request, met with Tufte and A. L. Rudell, secretary-treasurerof Local 539, at his office about October 23. Bernie Morton, an employee of Heinenwas also present.Tufte opened the meeting by stating the Company had failed tofurnish a truck for Limberg (one of its two servicemen) on a service call and per-mitted Limberg to use his own tools on the job. Seemingly, these matters were satis-factorily settled.At that point, Heinen then signed a copy of the 1963 agreement,covering the two servicemen which he had received sometime prior to the meeting,and handed it to Tufte. Tufte then told Heinen that the piping on the boiler at theTonka Toys job did not conform to the fabrication clause and that the trim itemswould have to be taken off, repiped, and put back on the boiler.Heinen asked whowas supposed to do this work and Tufte replied Heinen's employees could do it.When Heinen inquired who would pay for the work Tufte made no response. Heinencomplained the Company was being treated unfairly and Tufte assured him that"allmanufacturers of this equipment or representatives of equipment coming in,would have to comply with this [fabrication] clause."Tufte testified he went to the jobsite where he spoke to Harper about the employ-ment of apprentices and the foreman's wages and Harper promised to take up thesematters with Lamb officials, which was satisfactory to Tufte.Tufte then askedHarper to accompany him to the boilerroom for the purpose of checking the boilerto see that it conformed with the Local's agreement with Lamb.They then wentto the boilerroom where Tufte "referred to him [Harper] in regards to the oil train,the gas train, and the trim piping on the packaged boiler at that time.And I [Tufte]informed him that we were trying to preserve the work of trim piping in this area,which actually belonged to the pipe fitters in this jurisdiction."Harper said hewould take it up with the boss and they parted.Sometime later, Hayes called Tufte to find out the "difficulty" on the Tonka Toysproject.Tufte said the local was only trying to protect its work rights, that "thistrim piping was something that we had threshed over in regards to our contractwhen we negotiated it" and he wondered when the local was going to perform thistype of work.Hayes promised to look into the matter and that ended the con-versation.Tufte had no further contact with Hayes.Tufte testified substantially the same as Heinen with respect to their meeting ofOctober, insofar as the discussion and disposition of the two complaints or grievancesis concerned.He also stated that while Morton was present at the beginning of themeeting, he left before Tufte and Heinen discussed the agreement.Tufte furtherstated that after Heinen signed the 1963 agreement, he asked Heinen if he had readthe new fabrication clause contained therein.Heinen could not recall whether hehad read it, but he thought it was similar to the clauses in the 1959 and 1961 con-tracts.As Tufte recalled, Heinen mentioned the packaged boiler at the Tonka Toysjob and asked if the fabrication clause applied to packaged boilers being deliveredat the present time.Tufte replied, "Evidently, that is part of the work that we aretraditionally asked for and want to do on job site."Apparently the conversationended on that note.Tufte was not questioned concerning the meeting with Cerne and Kelly which washeld in West's office in the early part of October.It is undisputed that the boiler was installed by employees of Lamb Company,without any delay, stoppage, or the removal of any items or attachments from theboiler. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDCredibility FindingsOf course, there is no dispute regarding Heinen 's sale of the packaged boiler toLamb and its delivery at the Tonka Toys building about October 1. It is also clearthat Tufte went to the jobsite, around that date, where he met Harper and, afterdisposing of two complaints, brought up the subject of the packaged boiler.Asappears above, the testimony of Harper and Tufte is conflicting insofar as thediscussion of the boiler is concerned.Harper testified unequivocally that Tufte, inthe presence of Foreman Lantto, told him that certain items on the boiler had to beremoved before it could be installed.Manifestly, Tufte's demand was based onthe terms of the fabrication clause, for when he asked Harper if he had a copy ofthe agreement, and Harper replied, no, Tufte requested that they go to the boiler-room and he would show him the items to be removed. There, Tufte pointed outspecific items to be disassembled and reinstalled and warned, "that if this equipmentwere not removed, that he would have to pull his men off the job " Harper prom-ised to discuss the matter with his superior and instructed the foreman to do nothingin the boilerroom until further notice.Tufte's account of the meeting was thathe asked Harper to the boilerroom to check the boiler for conformance with thefabrication clause and "referred" Harper to specific items thereon and simply com-mented Local 539 was "trying to preserve the work of trim piping," which belongedto the pipefitters.I am firmly convinced from my observation of Tufte as a witness in this case thathe did not testify in a frank, forthright manner in respect to the Tonka Toys project,as well as the other incidents in which he was involved.Thus, Tufte attempted tobrush aside Harper's clear, direct testimony outlining Tufte's demands in respect tothe Tonka Toys boiler, and packaged boilers generally, with vague, flimsy, and some-what garbled explanations to the effect that he did nothing more than call Harper'sattention to the fabrication clause in the agreement.As appears below, the sametheme was adopted by Tufte to explain his position on the installation of packagedboilers at other projects and, as in the Tonka Toys incident, his testimony is in con-flictwith the testimony of many other witnesses.Therefore, considering Tufte'stestimony in its entirety, I find he was not a credible witness and I do not accept histestimony, except where it is consistent with that of other witnesses.In line with the foregoing finding, I accept the testimony of Harper and find thatTufte made the demands and uttered the threats attributed to him by Harper, allin the presence of Foreman LanttoCertainly, it cannot be said that Harper's testi-mony was motivated by union animus for he held a responsible position with Lamb,which is a member of Contractors Association and a party to the agreement, and heworked directly under Hayes who was vice president of Contractors Association.Following the above discussion, Harper reported the matter to Hayes, who, inturn, notified West of the dispute over the installation of the boiler at Tonka Toys.The next week, West, Tufte, Cerne, and Kelly held a meeting in West's office forthe purpose of considering the dispute.Although West claimed a dim recollectionof the meeting and responded to questions with evasive answers, he did admit thegroup discussed "the interpretation of the fabrication clause" generally and, in par-ticular, its application to the Tonka Toys project.West further conceded that theparties discussed the burner, the control train, the heat exchanger, and the watercolumn, but they could not agree "On items that should be on the boiler, and itemsthat shouldn't be" on the boiler. In this situation, the meeting ended without anydecision being reached on the Tonka Toys job, and West so notified HayesWest'stestimony makes it clear that the parties were in complete accord in their interpreta-tion of the fabrication clause that it prohibited the installation of the boiler inpackaged form as delivered at the jobsite.Actually, the discussion at this meetingcentered on which items had to be removed from the packaged boiler prior to install-ation and the parties were unable to reach agreement on that point.Accordingly,I find that representatives of Local 539 and Contractors Association interpreted, con-strued, and applied the fabrication clause as requiring the removal of at least someitems from the packaged boiler before it could be installed.It is undisputed Heinen met with Tufte and Rudell about October 23.Again,there is a variance in the testimony of Heinen and Tufte as to their discussion con-cerning the Tonka Toys project. In brief, Heinen related that Tufte told him thetrim items would have to be disassembled, then reassembled and Heinen's service-men could perform this work.When Heinen complained this was unfair Tufteassured him all packaged boilers would have to comply with the fabrication clause.Tufte claimed it was Heinen who asked if the fabrication clause applied to packagedboilers and he simply stated, "Evidently, that is part of the work that we are tradi-tionally asking for and want to do on job site."Heinen's testimony is plainly con-sistent with that of Harper, and West's testimony regarding Tufte's earlier demand UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.329for removal of certain items from the boiler, which Tufte did not question, lendsfurther support to the accuracy of Heinen's account of his conversation with Tufte.For the reasons stated above, I reject Tufte's version of the meeting and acceptHeinen's testimony, including his assertion that employee Morton was present atthismeeting.2.The Midwest Oil Company projectDonald L. Nygren, a salesman employed by Bros, Incorporated, testified thatabout August 2, 1963, he sold a completely packaged boiler, 800 horsepower, to Mid-west Oil Company, Bros engaged Bjorkman Bros. Co., mechanical contractors, anda member of Contractors Association, to install the boiler at the Midwest building.The boiler, in packaged form as ordered, was delivered at the jobsite on November 11.Bros has no contractual relationship with Local 539 or Local 15, or any otheraffiliate of the United Association.However, it does have agreements with UnitedElectrical,Radio and Machine Workers and the Boiiermakeis covering its factoryemployees in Minneapolis.Carl Brask, employed by Bjorkman Bros. as an estimator and expeditor, said heworked on the estimates and acted as office supervisor for the Midwest project whilePatrick Doyle was foreman, or working foreman, at the jobsite.Both Brask andDoyle are members of Local 539. Brask said he and Doyle met Tufte at the jobsiteabout October 9, and Tufte said that, in accordance with the agreement, the trim"piping was to be done in the field.'Sometime after this conversation, Brask tele-phoned Nygren and informed him of Tufte's position. Brask could not rememberwhether he spoke to Nygren at the jobsite regarding this matter.Doyle's account of the conversation was that Tufte, after some reference to theBoiler, showed them article XIX, section 2(b) of the fabrication clause and pointedout "our obligations" under that clause.Doyle could not recall being present at anyconversation between Brask and Nygren in which this subject was mentioned.How-ever, Doyle admitted that within the next few days, he met Nygren at the job and,knowing the boiler had not yet been completed, told Nygren, "Be sure the trim isn'ton the boiler when you send it over here ... it will save you a lot of trouble if itcomes in like it should."Nygren testified he met Brask and Doyle at the jobsite on October 9, at whichtime Brask told him, "Mr. Tufte had been there and that if the boiler came out pipedup with the trim on it, that the job would be stopped."Nygren made no reply and,apparently, that ended the meeting.Upon returning to his office, Nygren informedKenneth Bros, vice president of Bros, of his meeting with Brask.On October 11 Nygren met Doyle at the jobsite and Doyle repeated Brask's earlierwarning concerning the boiler and added that he had instructions to contact Tuftewhen the boiler was delivered on the job.Nygren made no response to Doyle butreported the conversation to Kenneth Bros.Nygren testified that on October 12 he received a telephone call from a person,who, after identifying himself as "Mr. Tufte, with the steam fitters union," stated"that if the boiler was delivered to the job piped up, the trim, that he would stopthe job."Tufte stated that sometime in October he went to the Midwest job and askedBrask and Doyle what kind of work they were doing and they replied they weregoing to install a boiler.Tufte then handed Brask and Doyle a copy of the agree-ment and told them it contained a new fabrication clause which they should check,if they had not already done so. That ended the conversationTufte denied thathe knew Nygren or that he had ever had any conversation with him, personally orby telephone, in regard to the Midwest job.Nygren admitted the boiler was installed as delivered, by employees of Bjorkman,without any delay or work stoppage.Credibility FindingsThere is no question that Tufte, around October 9, talked to Brask and Doyleabout the boiler installation at the Midwest building.As related by Tufte, he merelyhanded Brask and Doyle a copy of the agreement and told them to check the newfabrication clause, if they had not already done so.Brask and Doyle testified tosubstantially the same effect, except that Brask added Tufte specifically stated thatthe trim piping, under the fabrication clause, was to be performed in the field.It is also clear that Brask advised Nygren of Tufte's position on the installation ofthe boiler.Likewise,Doyle admitted that a few days after Tufte's visit be toldNygren to "Be sure the trim isn't on the boiler when you send it over here ... it willsave you a lot of trouble if it comes in like it shouldItmay be true, of course,Doyle was not an official of Local 539 and was not "ordered" by Tufte to make any 330DECISIONS OF, NATIONAL LABOR RELATIONS BOARDsuch statement on its behalf.However, Doyle was Bjorkman's foreman on the joband responsible for the installation work, hence it cannot be said that he had nointerest in the project. I am also convinced Doyle's warning to Nygren was promptedby Tufte's earlier conversation, therefore I accept his testimony as evidence support-ing the manner in which Tufte interpreted and construed the fabrication clause.Nygren's testimony that Tufte called him on October 12 and warned Nygren hewould "stop the job" if the boiler was delivered in packaged form was emphaticallydenied by Tufte.Nygren's testimony is consistent with that of Brask and Doyle andin line with the testimony of witnesses covering other projects.Considering Nygren'sdemeanor on the stand, I am satisfied Nygren did not present a fabricated story, so Iaccept and credit his testimony and find the conversation occurred in the mannerdescribed by him.3.The Pure Food and Drug building projectEarl Kitchen, an employee of Paragon Heating & Plumbing Company, of KansasCity,Missouri, and job superintendent of the project in question, stated that prior toAugust 1963, Paragon was engaged as contractor or subcontractor by Callagarie-KahnCompany, of Kansas City, Missouri, owner of the building, to perform certain plumb-ing, heating, and related work including the installation of a boilerIn August,Paragon purchased a 250-horsepower, high pressure, packaged boiler from Orr &Sembower, the order being placed with Blesi-Evans, its local representative.Theboiler was delivered, as ordered, to the jobsite on or about October 31.NeitherParagon nor Blesi-Evans has an agreement with Local 539.Kitchen said that Paragon originally had intended to do all the mechanical workbut since it was an out-of-State firm and did not have the required State and locallicenses, it was necessary to subcontract some of this work to local contractors.Accordingly, Paragon, sometime prior to the date the boiler was delivered, engagedLoosen Plumbing & Heating Company, a mechanical contractor and member ofContractors Association, to perform the hookup of the steampiping and engagedNorthwest Heating Company of St. Paul, to do the oil and gas piping work on theboiler.Kitchen further stated that the same day the boiler was delivered, or the next day,and when they were ready to commence the installation work, Cecil Seals came to thejob and introduced himself as business representative for Local 539.Norris Peterson,foreman for Loosen, was in the area at the time but Kitchen was not certain whetherhe was actually present when Seals talked to him. Seals told Kitchen the boiler,which was standing on the ramp "was of the design and so constructed that it did notfall in the category as being of the type that went into the thinking of the contractbetween the fitters and the plumbing contractors "Kitchen said the Company hadinstalled this type of boiler in various other places without any difficulty.Sealsremarked that Paragon "would probably be taking the piping off and replacing it withhis [Local 539] members."When Kitchen repeated that Paragon had been installingthis type of boiler at other projects Seals replied, "the boiler manufacturers had beenstealing the work of the pipefitters right along on this type of thing."Apparently,that ended the conversation.Kitchen reported the foregoing conversation to MelvinEvans, a partner in Blesi-Evans.Gordon Blesi, president of Blesi-Evans, related that in the latter part of October orearly November, he received a telephone call from a person who identified himselfas Tufte, a representative of the Pipe Fitters Union.According to Blesi, Tufte indi-cated that the boiler at the Pure Food building included the trim, gas trains, and gasand oil valves, which was in violation of the local's agreement and that these itemshad to be removedBlesi told Tufte the boiler was delivered as ordered, and thathis company had nothing to do with installation of the boiler or removal of any itemstherefrom.The conversation concluded with Tufte stating he would contact Blesithe following Tuesday regarding a meeting for further discussion of the matter.However, Tufte did not contact Blesi and the meeting never materialized. Blesi statedthat the day after the above conversation Evans went to Tufte's office and obtained acopy of the local's agreement.Evans testified that on November 1, as a result of information received from Blesi,he went to Tufte's office for the purpose of getting a copy of the agreement betweenLocal 539 and Contractors Association. In the course of their meeting Tufteinformed Evans that if his company attempted to do any startup of boilers or workon the controls, it would have to sign a Union agreement.3 Tufte, referring to the3 The firm employed one serviceman whose duties consisted of starting up and servic-ing boilers.It appears that Tufte claimed this man was performing work within thejurisdiction of Local 539,and while there may have been some talk on that point, theCompany never signed an agreement with Local 539. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.331boiler at the Pure Food job, stated that "all the trim piping," which he itemized, "andall other piping that was done by the factory, except the gas and oil trains," had tobe removed from the boiler. Tufte added that "there couldn't be any more packagedboilers as such.You would have to have the piping taken off from that." Tufte alsocited an instance where a packaged boiler had to be "torn apart" and declared Blesi-Evans was not the only one "being penalized for selling packaged boilers."Evansdid not discuss the situation with Tufte and the meeting ended.Seals testified he first visited the jobsite in July, where he met Kitchen and generallydiscussed the employment situation with him.On August 20, Seals again went to thebuilding and Kitchen informed him that Loosen had been engaged as subcontractor toperform some of the work and inquired if Seals had any objection to this arrangement.Seals answered no, that Loosen was a "fair contractor."Thereafter, and up toNovember 1, Seals made three or four trips to the project and most of his conversa-tions with Kitchen dealt with work jurisdiction or the division of work between thesteamfitters and the plumbers.On November 1, Seals went to the jobsite and when Kitchen asked if he had seenthe boiler, Seals said he had not.Kitchen then took Seals to the ramp where theboiler was standing and Kitchen, in the presence of Peterson and Harry Ivers, Loosenemployees, asked Seals, "What comes off?" Seals examined the boiler and remarkedthe safety valve, because it was broken.Kitchen further inquired, "Well, what issupposed to be on, and what is not supposed to be on" the boiler. Seals testified,"Then I pointed out the trim piping that should have not been on there, and he[Kitchen] said.What do you suggest?" Seals answered, "I don't make suggestions "That ended the conversation. Seals denied that he told Kitchen the trim piping wouldhave to be disassembled, or that the men would walk off the job if it was not removed.Seals had no further meetings or discussions with Kitchen regarding the boiler.Neither Peterson nor Ivers testified at the hearing.Tufte stated he had information that one of the Blesi-Evans employees was doingwork that belonged to Local 539, so in the latter part of October he telephoned Blesiand asked if any of his employees performed startup and service work on boilers.Blesi said he had one employee doing that type of work. Tufte then advised Blesithat, under the terms of its agreement, this type of work was within the jurisdictionof Local 539, and requested Blesi to come to his office to discuss the matter. Blesistated he or his partner, Evans, would be at Tufte's office the following morning andthe conversation ended on that note.Tufte denied that he mentioned or referred topackaged boilers, or the boiler at the Pure Food building, in the course of the aboveconversationThe next morning Evans came to Tufte's office where they discussed the servicemanand Tufte gave Evans a copy of the Local 539 agreement. The meeting concluded,according to Tufte, with tentative arrangements for a meeting to be held the followingweek to discuss the execution of an agreement and bringing the serviceman into Local539.However, the meeting was never held. Tufte denied that he discussed packagedboilers, or the Pure Food boiler, with Evans.Kitchen admitted the boiler was installed without any disassembly of external pipingor attachments and without delay or work stoppage.Burniece's Involvement in the Pure Food and Drug ProjectBlesi testified he contacted Stuart Burniece to inquire "if he would be interested indoing installation work for the contractor at the Pure Food building, and if he wasto contact the person that was responsible for the job at the Pure Food Building."When asked if Burniece replied to his inquiry Blesi answered, "To my knowledge, hedid."While Blesi did not fix an approximate date, it appears the conversation tookplace shortly after the date Blesi-Evans sold the boiler to Paragon, which was some-time in August.Blesi further stated that following his telephone conversation withTufte, about October 31, he called Burniece to inform him that Tufte had indicated"there were requirements on equipment that was on this boiler that did not meet thestandards in Minneapolis," so Burniece should contact Tufte.Kitchen related that following his discussion with Seals at the jobsite, aroundNovember 1, which he reported to Evans, Burniece came to the project and, afterlooking over the job, he told Kitchen "the only way he could do it was on a cost plusbasis."Kitchen said he subsequently issued a "purchase order" to Burniece for thisportion of the work, which he mailed to him.Kitchen heard nothing further fromBurniece and the work was not performed by his firm. Kitchen then subcontractedthe work to Northwest Heating Company.Evans said he called Burniece on November 4 to find out why his company had nottaken the contract to do the gas and oil piping for Paragon. Burniece replied thathe had talked to responsible persons with the gas company, the city inspectiondepartment, and Seals and he "gathered it would be best if he did not take the job." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDStuart Burniece testified he is vice president of Burniece's Inc., which is engagedin the business of heating, ventilation, and air conditioning inMinneapolis?Burniece testified that in August, Blesi called him about installing a packaged boiler,he could not remember whether the work was to be done at the Pure Food building,and he told Blesi that he would do the job on a time-and-material basis. Burnieceheard nothing further of the job until about 2 months later when Kitchen called himand Burniece stated he would consider doing the work on a time-and-material basis.Burniece then went to the jobsite where he told Kitchen he should have a purchaseorder and, after he made a few decisions, he "would let him [Kitchen] know andtry to have men on the job as soon as I could." Kitchen then sent Burniece a "speedletter" authorizing him to proceed with the work on a time-and-material basis. Seem-ingly, the foregoing conversation took place about Friday, October 25.Burmecefurther stated that around Monday or Tuesday of the following week, October 28 and29, after receiving the "speed letter," he talked to officials of the gas company, thecity inspection department, Seals, and Blesi.Concerning the Seals conversation, Burniece said he called Seals to inform himthat he had been asked to do the gas and oil piping at the Pure Food building andinquired "is there anything at all that I should know about this job." Seals statedthere was nothing special about the jobBurniece then asked if any of the controlson the boiler had to be removed and Seals answered no. Burniece said there was nomention or discussion of the fabrication clause in the course of their conversation.Burniece also talked to Blesi on several occasions to obtain data on the boiler andduring one of these conversations Blesi mentioned he had talked with Tufte.How-ever, Blesi did not suggest that Burniece get in touch with TufteBurmece deniedthat he reported the above telephone conversation with Seals to EvansBurniece testified that after his talks with officials of the gas company and the cityinspection department he decided the Pure Food job was too big for him to handle.Burniece thereupon telephoned Kitchen five or six times and being unable to get him,he went to the jobsite "on a Friday afternoon," apparently, November 1, to advise h;mof his decision not to take the job.After waiting about an hour and being unabletomeet with, or find, Kitchen, Burniece left a note for him stating in effect, "Don'tplan on me on this job."Credibility FindingsThe record shows that Paragon, as contractor or subcontractor, purchased an Orr& Sembower boiler from Blesi-Evans in early August, which was delivered at the job-site about October 31. Paragon, for the reasons stated above, engaged Loosen Plumb-ing and Northwest Heating to perform the overall task of installing the boiler.Both Kitchen and Seals agreed that they discussed the boiler at the jobsite aboutNovember 1, but they were in serious disagreement as to the manner in which thediscussion arose as well as the discussion itself.Again, while there is some dis-crepency in their testimony, it is reasonable to infer that Foreman Peterson andemployee Ivers were present during the Kitchen-Seals conversation.At this point it is appropriate to mention that Kitchen claimed this was the firsttime he met Seals, while Seals claimed he had met with Kitchen on or about fourprevious occasions and generally discussed the employment situation.While nothingof importance took rilace on these occasions, I am unable to find, on the basis of Seals'bare assertion, that Kitchen and Seals held any meetings prior to or about November 1.The testimony of Kitchen is that Seals, after inspecting the boiler, announced thatitdid not conform to the requirements of the fabrication clause.Although Sealsattempted to couch his announcement in cagey language, that was the plain importthereof.Seals followup statement that Paragon "would probably be taking the pipingoff and replacing it with his men," conclusively proves that it was his position, theboiler would not be installed unless the objectionable items were disassembled andthen reassembled by members of Local 539. Finally, in answer to Kitchen's asser-tions that Paragon had had no trouble installing packaged boilers in other areas,Seals retorted the boiler manufacturers had been "stealing" this work from the pipe-fitters for sometimeSeals version of the meeting was that Kitchen showed him the boiler and askedwhat items were to he removed. Seals replied the broken safety valve had to bereplaced.Kitchen then pressed him as to what items should and should not be onthe boiler and Seals said the trim piping should not be on it.When Kitchen asked4The complaint alleges that Burniece is engaged in the business of mechanical con-tractor and the parties stipulated as to the correctness of the allegations insofar as com-merce is concerned.The record, including Blesi's testimony, conclusively shows thatBurniece is not a mechanical contractor.While not too important, I do no consider thestipulation as controlling or binding as to the nature of Burniece's business. UNITED ASSN. PIPE FITTERS LOCAL 5 3 9, ETC.333for his suggestion in the matter, Seals answered he did not make suggestions. Sealsdenied that he told Kitchen the trim piping would have to be disassembled and thenreassembled.Admittedly, Seals advised Kitchen the trim piping should not be on the boiler.However, his testimony that he declined Kitchen's request for suggestions as to whatshould be done in this situation is simply unbelievable and implausible, for the fabri-cation clause specifies trim piping as one of the items to be fabricated at the jobsiteor in the employer's shop.Therefore, unless Seals assumed that Kitchen understoodhis statement to mean the trim piping had to be removed, his testimony must be con-sidered as senseless and purposeless. In contrast to Seals, Kitchen impressed me asbeing a truthful witness and his testimony regarding the local's position is consistentwith that of other witnesses. I, therefore, accept and credit Kitchen's testimony.About October 31 Blesi received a telephone call from Tufte who stated that cer-tain named items on the boiler were in violation of the agreement and had to beremoved.Blest replied he had nothing to do with the installation of the boiler andthe conversation ended with Tufte's promise to contact him later.On November 1 Evans met Tufte in the latter's office where they briefly discussedthe Company's serviceman and Evans obtained a copy of the Local 539 agreement.Tufte then brought up the subject of the boiler at the Pure Food building and said thetrim piping and other items fabricated by the manufacturer had to be removedHealso declared that "there couldn't be any more packaged boilers as such," that heknew of one instance where such a boiler had to be "torn apart," and concluded hisdiscourse by saying Blesi-Evans was not the only one "being penalized for sellingpackaged boilers."Evans did not discuss or argue the point and the meeting ended.Tufte admitted that he spoke to Blesi and Evans on the above occasions for thepurpose of obtaining an agreement covering the serviceman.Tufte denied that hementioned or made any statements in regard to packaged boilers or the Pure Foodjob in the course of these conversations.Having found Tufte to be an unreliable witness, I find he made the statementsattributed to him by Blesi and Evans.Concluding Findings as to the Burniece's IncidentThe complaint in Case No. 18-CE-5 alleges that about November 4, 1963, theRespondent Unions and Burniece's entered into an agreement which they haveinterpreted, construed, and applied in violation of Section 8(e).The complaint in Case No. 18-CC-144 alleges that since about November 1, 1963,Respondent Local 539, has threatened, coerced, and restrained Burniece's, theobjective being to force or require Burniece's to cease using, handling, or otherwisedealing in the products of, or doing business with, Paragon and Blest-Evans, and toforce or require Burniece's to enter into an agreement prohibited by Section 8(e), inviolation of the provisions of Section 8(b) (4).The General Counsel. in his brief, states that shortly after the purchase of theboiler, Blesi-Evans "made arrangements with Burniece's" to perform certain installa-tion work, that later Burniece's accepted a purchase order from Kitchen to do thiswork and Burniece, after talking to Tufte, decided not to take the job. The evidencedoes not support these statements and unwarranted inferencesThe testimony of Blest shows that sometime in August he telephoned Burniece toask if Burniece "was interested" in the job and, if so, to contact the job superintendent.Burniece indicated he would take the job on a cost-plus basis.Certainly, this was nofirm commitment to accept the job. In fact, Burniece heard nothing further in thematter until about 2 months later when Kitchen called him regarding the job andBurniece said he would consider it on a cost-plus basis.There is no question Burniecemet Kitchen at the jobsite around October 25.Kitchen testified Burniece would notsubmit a firm figure on the job and the only way he could do it was on a cost-plusbasis.Shortly thereafter,Kitchen sent Burniece a "work order" for the job.Burniece's testimony is to the effect that he told Kitchen he should have a "work.order" and after he had made a few decisions, he would contact Kitchen.Burniece thereupon spoke to Seals about the job but there was no mention of thefabrication clause and, in response to a specific inquiry by Burniece, Seals stated noitems had to be removed from the boiler. Burniece also discussed the job withofficials of the gas company and the city inspection department.Likewise, he calledBlesi several times to obtain data on the boiler, and during one of these conversationsBlesimentioned he had talked with Tufte about the project.However, contrary toBlest's testimony, Burniece denied Blesi suggested that Burniece contact Tufte.Burniece testified that as a result of his discussions with officials of the gas companyand the city inspection department he decided the job was too big for him to handle. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurniece called Kitchen five or six times but could not reach him.He then went tothe jobsite and, being unable to find Kitchen, he left a note for him stating he was notaccepting the job. I accept the testimony of Burniece and find that he refused toaccept the job for the reasons stated by him.The General Counsel, in an effort to sustain his position that Burniece declined thejob because of pressure or threats from Seals, states that on November 4 Burniececalled Blesi-Evans and "advised that he had talked to Seals of Local 539, andgathered that it would be best if he did not take the job."Of course, the record aswell as Evans' own testimony refutes this argument.Evans admitted he calledBurniece to find out why he had refused the job and Burmece explained his decisionto do so was the result of his talks with representatives of the gas company, the cityinspection department, and Seals, not merely Seals, as the General Counsel contends.Moreover, Burniece denied having any such conversation with Evans, and I am satis-fied that the conversation did not take place.But, assuming the contrary, I seenothing in the sketchy testimony of Evans on this point which would warrant theinference that Burniece's refusal to accept the job was due to any pressure or threatson the part of Seals.The General Counsel also stresses the fact that Kitchen issued a "work order" toBurniece and, seemingly, treats it as a binding contract for the installation of the oiland gas piping on the boiler. Since the work order, or a copy, was not produced atthe hearing it cannot now be evaluated or construed.Kitchen's bare mention of thework order may indicate it was merely a routine matter.Again, there is nothing inBurniece's testimony that he accepted or considered the work order as a firm con-tract to perform the work.In view of the foregoing, I find the evidence as a whole is insufficient to sustain theabove-mentioned allegations of the complaints.The Contentions of the PartiesHere, the parties advance substantially the same contentions with respect to theapplicability of Section 8(e) to the fabrication clause and the alleged 8(b)(4) con-duct, as they did in theSt.Paulcase.In addition, Respondent Local 539 takes theposition that the record fails to sustain the allegations of the complaints.Concluding Findings1.As to the 8 (e) allegationsThe record discloses that Local 539's demand for the fabrication clause stemmedfrom its desire to seriously impede or eliminate the sale and use of packaged boilersbecause they were being sold in such large numbers as to constitute a real threat toemployment of its members. By demanding and obtaining the fabrication clause inthese circumstances, Local 539 asserts it was doing nothing more than attemptingto protect jobs for its members, that Section 8(e) was not intended to apply to sucha situation, and that the clause falls within the construction industry proviso of Sec-tion 8(e).For the reasons stated in theSt Paulcase, I reject these contentions.I also reject the contention that trim piping work on packaged boilers has "cus-tomarily" or "traditionally" been performed by members of Local 539. The evidenceproves that Local 539 members have installed packaged boilers, with external piping,controls, and attachments fabricated in plants of boiler manufacturers from the1950's to the date of the 1963 agreement.Thus, the record not only fails to supportthe contention of Local 539, but demonstrates that the purpose of the fabricationwas, and is, to secure work for its members which is being performed by employeesof the boiler manufacturers through restrictive contractual arrangements directedagainst the products of the boiler manufacturers.In view of my specific findings in the Tonka Toys, Midwest Oil, and Pure Food &Drug projects, I further find and conclude, on therationalein the StPaulcase, thatRespondent Local 539 and Contractors Association and its Member-Contractors haveinterpreted, construed, and applied the fabrication clause as required that boilers withexternal piping, controls, and attachments affixed thereto which are fabricated ormanufactured at places off the jobsite by employees outside the bargaining unit maybe installed on the jobsite only if such boilers are delivered at the jobsite withoutexternal piping, controls, and attachments affixed thereto and/or that said externalpiping, controls, and attachments on the boiler be disassembled and reassembled atthe jobsite by members of Local 539 and/or pipefitters employed under Local 539'scontract conditions is violative of Section 8(e) of the Act.As set forth above, the complaint in Case No. 18-CE-5 alleges that about July 20,1963, the Respondent Unions and Respondent Contractors Association entered intoan agreement containing the clause in question.The joint answer of Local 539 and UNITED ASSN. PIPE FITTERS LOCAL 5 3 9, ETC.335Local 15, admits the execution of the agreement.Although the complaint allegesthe Respondent Unions, through their agents and representatives, interpreted, con-strued, and applied the fabrication clause in an unlawful manner, the allegations arelimited to specific acts and conduct on the part of individual agents of Local 539.However, there are no allegations of this nature insofar as Local 15 is concerned,nor was any evidence adduced indicating Local 15 engaged in acts or conduct similarto that of Local 539.As this violation is bottomed on the interpretation, construc-tion, and application of the fabrication clause, rather than its meie execution, and theevidence fails to sustain that theory, I find Local 15 has not engaged in any acts orconduct in violation of Section 8(e) insofar as the fabrication clause is concerned.In substance, the complaint alleges that by including the fair standards provision(article XX, section 1) in the agreement, the Respondent Association and its Member-Contractors have ceased and iefrained, or agreed to cease and refrain from handling,using, selling, or otherwise dealing in the products of other employers, and haveceased doing business with Orr & Sembower, Cleaver-Brooks, Bros, and othermembers of American Association.The Respondent Unions concede this provisionis a violation of Section 8(e).At the outset of the hearing, counsel for the Respond-ent Unions announced that the contracting paities had agreed to a new and lawfulsubcontracting clause, so the present issue should be eliminated from the case. Inaddition, counsel pointed out, and the General Counsel conceded, that there was nofactual situation involving the clause. I agree with the General Counsel that theforegoing contentions may not be considered as a valid defense, nor as altering theallegations of the complaint. I, therefore, find and conclude that the Respondents,including Local 15, by entering into an agreement containing the fair standards clause,as alleged in the complaint, thereby violated Section 8(e) of the Act.52.As to the 8(b) (4) violationsThe remaining issue to be decided is whether Respondent Local 539 engaged in theacts and conduct alleged to be in violation of Section 8(b)(4).Counsel for Local539 contends the evidence is insufficient to establish the allegations of the complaintthat it engaged in any proscribed activity for an illegal objective.The Tonka Toys CaseIt isundisputed that Heinen sold a packaged boiler to Lamb, which Lamb was toinstallat the Tonka Toys building, and the boiler was delivered about October 1.Asfound above, Tufte went to the jobsite on or about the above date and told Harper andLantto, job superintendent and foreman for Lamb, respectively, that specificitems onthe boiler had to be disassembled and reassembled at the jobsite, otherwise "he wouldpull his men off the job."Harper promised to discuss the matter with his superiorand instructed Lantto to do nothing in the boilerroom until further notice.The following week the dispute was referred to a committee composed of repre-sentativesof Local 539 and Contractors Association.While the members were inaccord thatsome itemshad to be removed from the boiler before it could be installed,they were unable to reach agreement on what items had to be removed therefrom.Shortly thereafter, Heinen met with Tufte and Rudell, and Tufte reasserted hisdemand that certainitems onthe boiler had to be disassembled and reassembled atthe jobsite.When Heinen complained of the unfairness of this demand, Tuftedeclared all packaged boilers coming into the area would have to comply with thefabrication clause.From the foregoing facts I have no difficulty in finding and concluding that Local539, through Tufte, threatened, restrained, and coerced Lamb Plumbing & HeatingCompany, an object thereof being, to force or require Lamb to cease using, handlingor otherwisedealing inthe products of, or doing business with Cleaver-Brooks, itsrepresentative Heinen Company, and Tonka Toys, in violation of Section 8(b) (4) (u)(B) of the Act.6I further find and conclude that an object of the foregoing coercive acts was toforce Lamb to reaffirm the existence and effectiveness of the unlawful fabricationiDistrict No 9, International Association of Machinists,AFL-CIO (Greater St. LouisAutomotive Trimmers and Upholsterers Association,Inc.),134 NLRB 13546 Ohio Valley Carpenters District Council, etc.(Cardinal Industries, Inc.),136 NLRB977, 984-990;International Association of Heat and Frost Insulators andAsbestosWorkers (Insul-Coustic Corporation),139 NLRB 659;Local 456,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (Sid HarveyWestchester Corp.),142 NLRB 1409. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDclause.The Board has held that reaffirmation of a hot cargo arrangement is includedwithin the meaning of the statutory phrase "to enter into" and is unlawful under Sec-tion 8(e), and that a union's attempt by coercive means to obtain such a reaffirma-tion from an employer is violative of Section 8(b) (4) (ii) (A) 7 I, therefore, findLocal 539 violated Section 8(b) (4) (ii) (A) of the Act.As Tufte's coercive statements to Harper were made in the presence of Lantto, anindividual as definied in Section 8(b)(4)(i), and as the Board has held such state-ments to constitute inducement and encouragement for proscribed objectives, I findand conclude that Local 539 thereby violated Section 8(b) (4) (i) (A) and (B) ofthe Act.8I find no merit in the contention that the installation of the boiler at the TonkaToys building (as well as the other projects) without disassembly and without astrike or work stoppage precludes a finding of unfair labor practices on the part ofLocal 539. It is, of course, well settled that the inducement or threat need not besuccessful to constitute a violation of the Act.9The Midwest Oil Company CaseBros sold a packaged boiler to Midwest and engaged Bjorkman Bros. to performthe installation work.As found above, Tufte, about October 9, told Brask and Doyle, estimator andforeman for Bjorkman, respectively, that, under the fabrication clause, the trimpiping on the boiler had to be done at the jobsite. Brask advised Nygren of Tufte'sposition either personally or by telephoneDoyle also informed Nygren of Tufte'svisit and warned him to "Be sure the trim isn't on the boiler when you send it over ...itwill save you a lot of trouble if it comes in like it should."Tufte sought to avoidresponsibility for Doyle's statement to Nygren on the grounds that he was not anofficer of Local 539, and he had not "ordered" Doyle to contact Nygren for suchpurpose.Since Doyle was the foreman of the job and a member of Local 539, hewas certainly the logical recipient of instructions from Tufte regarding the installationof the boiler. In these circumstances it is reasonable to infer that Tufte intendedDoyle, as well as Brask, to pass on these instructions to interested persons, whichsurely included Nygren, the representative of the boiler manufacturer 10Clearly,an objective of these instructions was to secure compliance with the fabricationclause and to induce these individuals to engage in a strike or a refusal in the courseof their employment to use, handle, or work on the boiler, or to perform any servicesthereon, unless the boiler conformed to the requirements of the fabrication clause.I have also found that Tufte, on October 12, threatened Nygren he would "stopthe job," if the boiler was delivered with trim piping attachedOn the basis of the foregoing findings, and the authorities cited above, I find andconclude that Local 539 induced and encouraged individuals employed by Bjorkmanto engage in a strike or a refusal in the course of their employment to use, handle,or work on goods, articles, or materials, or to perform services for their employer,Bjorkman Bros. I further find an object thereof was to force or require BjorkmanBros. to cease using, handling, or otherwise dealing in the products, or doing busi-ness with Bros, Incorporated, or doing business with Midwest Oil Company, and toforce or require Bjorkman Bros. to enter into any unlawful agreement within themeaning of Section 8(e). By engaging in such acts and conduct Local 539 therebyengaged in unfair labor practices within the meaning of Section 8(b) (4) (i) (A) and(B) of the Act.The complaint does not allege that Local 539 threatened, coerced, or restrainedany of the above-named companies in violation of Section 8(b) (4) (ii) (A) and (B)of the Act.7Los Angeles Mailers Union No. 9, I.T.U. (Hillbro Newspaper Printing Company,DivisionofHearst Publishing Company, Inc.),135 NLRB 1132, 1137-11388 Plumbers Unionof NassauCounty, Local 457, etc (Jerry Body, d/b/a Bomat Plumb-ing and Heating),131 NLRB 1243, 1247-1248, enfd. 299 F. 2d 497 (CA.2) ; Interna-tionalAssociationof Heat and Frost Insulators and Asbestos Workers (Speed-Line Manu-facturinq Co., Inc.),137 NLRB 1410;District Council of Painters #48, at al(Hamil-ton Materials, Inc.),144 NLRB 1523.ON L R.B. v. Local 294,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen andHelpers of America (K-C Refrigeration Transport Co ),284 F. 2d 887(C.A.2) ; Drivers and Chauffeurs Local Union No. 816,InternationalBrotherhood ofTeamsters,Chaziffeurs,Warehousemen and Helpersof America (Montgomery Ward &Co.) v. N L R.B.,292 F. 2d 329 (C A. 2).18Highway Truckdriversand Helpers,Local No 107, etc.(Riss &Company, Inc ),130 NLRB 943, 948. UNITED ASSN. PIPE FITTERS LOCAL 539, ETC.337The Pure Food and Drug CaseThe remaining issue in this case is whether Local 539 threatened, coerced, orrestrained Paragon Heating & Plumbing Company for unlawful objectives.The evidence, as found above, shows that about November 1, Seals went to thejobsite and, after inspecting the boiler, told Kitchen it did not meet the require-ments of Local 539's fabrication clause and that the boiler could not be installedunless the trim piping was disassembled and reassembled by members of the local.Of course, the actual installation was to be performed by Loosen and Northwest,which were under agreement with Local 539. In full support of Seals' position,Tufte, around the same date, warned Blesi that certain items on the boiler were inviolation of the fabrication clause and he also issued a similar warning to Evans,together with the threat that "there couldn't be anymore packaged boilers as such"in the area.On these facts, I find that Seals threatened and coerced Kitchen, at least, for thepurpose of forcing or requiring him to agree to, or to accept, Local 539's fabricationclause and to cease using, handling, or otherwise dealing in packaged boilers.Accordingly, and on the basis of the authorities heretofore cited, I find and con-clude that Local 539 thereby threatened, coerced, and restrained Paragon Heating &Plumbing Company, an object thereof being to force or require Paragon to enterinto an agreement prohibited by Section 8(e) and to force or require Paragon tocease using, handling, or otherwise dealing in the products of, or doing business withOrr & Sembower and its representativeBlesi-Evans, in violation of Section 8(b)(4)(ii) (A) and (B) of the Act.It seems clear that Seals' threats to Kitchen were made in the presence of Petersonand Ivers, employees of Loosen Heating & Plumbing Company, but since the com-plaint does not allege inducement or encouragement of employees in violation ofSection 8(b) (4) (i) (A) and (B), I make no findings on this point.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and take certain affirma-tive action, as recommended in theSt.Paulcase, in order to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.Respondents Local 539 and Local 15 are labor organizations within the mean-ing of Section 2(5) of the Act.2.RespondentMechanicalContractorsAssociation ofMinneapolis, Inc., isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.3.Orr & Sembower, Inc., Cleaver-Brooks Company, Bros, Incorporated, LambPlumbing & Heating Company, Bjorkman Bros. Co., Tonka Toys, Incorporated,Paragon Heating & Plumbing Company, Midwest Oil Company, and Burniece's, Inc.,are employers engaged in commerce within the meaning of Section 2(2), (6), and(7) of the Act, and are persons engaged in commerce within the meaning of Section8(b) (4) (u) of the Act.4 By entering into and maintaining an agreement containing a fabrication clausewhich, as interpreted, construed, and applied, requires that packaged boilers pre-fabricated at plants by employees of employer-manufacturers may be used orinstalled in construction on the project jobsite only if trim piping, controls, and otheritems part of the packaged boiler are fabricated at the jobsite by members of Local539, Respondent Local 539 and Respondent Mechanical Contractors Association ofMinneapolis, Inc , and its Member-Contractors engaged in and are engaging inunfair labor practices within the meaning of Section 8(e) of the Act.5.By entering into and maintaining an agreement containing a fair standardsclause which prohibits the subcontracting of any work unless the subcontractor hasan agreement with a union affiliated with the United Association, Respondents Local206-446-66-vol. 15123 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD539 and Local 15, and Respondent Mechanical Contractors Association of Minne-apolis, Inc., and its Member-Contractors engaged in and are engaging in unfair laborpractices within the meaning of Section 8(e) of the Act.6.By threatening, coercing, and restraining Lamb Plumbing & Heating Companywith an object of forcing or requiring said Company to enter into an agreementprohibited by Section 8(e) and to cease using, selling, handling, or otherwise dealingin the products of, or doing business with, Cleaver-Brooks Company, its representa-tive the Heinen Company, and Tonka Toys, Incorporated, Respondent Local 539thereby violated Section 8(b)(4)(ii)(A) and (B) of the Act.7.By inducing and encouraging the employees of Lamb Plumbing & Heating Com-pany in the manner and for the objectives found herein, Local 539 thereby violatedSection8(b)(4)(i)(A) and (B) of the Act.8.By inducing and encouraging the employees of Bjorkman Bros. Co. in themanner and for the objectives found herein, Local 539 thereby violated Section8(b)(4)(i)(A) and (B) of the Act.9.By threatening, coercing, and restraining Paragon Heating & Plumbing Com-pany with an object of forcing or requiring said Company to enter into an agreementprohibited by Section 8(e) and to cease using, selling, handling, or otherwise dealingin the products of, or doing business with, Orr & Sembower, Inc., and its representa-tive Blesi-Evans Company, Respondent Local 539 thereby violated Section 8(b)(4)(ii)(A) and (B) of the Act.10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.11.Respondent Local 539 did not interpret, construe, and apply its fabricationclause in violation of Section 8(e) insofar as Burniece's, Inc., is concerned, and didnot threaten, coerce, or restrain said Company for any unlawful objective, and Irecommend the complaints, in this respect, be dismissed.12.Respondent Local 15, except for the fair standards provision, has not engagedin any unfair labor practices in violation of Section 8(e), and I recommend the com-plaint, in other respects, be dismissed.[Recommended Order omitted from publication.]Gal Tex Hotel Corporation, d/b/a AdmiralSemmesHotel andMotor HotelandHotel and Restaurant Employees and Bar-tenders Union, Local 176, AFL-CIO.Case No. 15-CA-2484.August 6,1965DECISION AND ORDEROn March 22, 1965, Trial Examiner David London issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedexceptions 1 and a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Jenkins].1 The General Counsel excepted only to the Trial Examiner's apparently inadvertentfailure to include, in his Recommended Order and Notice, provisions covering certain con-duct he found to be violative of the Act.154 NLRB No. 22.